DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Application 16/874,392 was filed on 05/14/2020, and claims priority to PRO 62/861,923
Filing Date 06/14/2019.
Response to Amendment
Applicant’s amendment dated 06/21/2022, in which claims 3, 8-14 were canceled, claims 1, 4-6, 15 amended, has been entered.  Claims 1, 2, 4-7, 15, 20-31 are examined. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/21/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The amendment filed 06/21/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “the plurality of second edges is transverse to each edge” in claim 1.
Applicant is required to cancel the new matter in the reply to this Office Action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the plurality of second edges is transverse to each edge” of claim 1 must be shown or the feature(s) canceled from the claim(s).  As best understood, the limitation may be directed to the embodiment of fig 2C, but the feature does not appear in this figure.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant is remined that MPEP 2163 (I)(B) requires “newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure” thus, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation'  ‘in the application as filed'  may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported."); see also MPEP §§ 714.02 and 2163.06 ("Applicant should ... specifically point out the support for any amendments made to the disclosure."). 
Claim 1 requires “the plurality of second edges is transverse to each edge”.  However, the specification does not describe the above claimed subject matter.  The term “transverse” in the specification is used to mean that two surfaces touch at an angle.  See, e.g., para 0038 of published application US 20200395324 A1 (also page 8 line 17 of the application as filed) “The fourth surface 116 is transverse to the first surface 110”, referencing fig 1A, in which the two surfaces touch at an angle.  See also para 0071 (page 19 as filed) “the fourth surfaces 716 are vertical or otherwise transverse to the first surface 710 and the second surfaces 712” referencing fig 5a, in which the respective surfaces touch at an angle.  However, the specification and drawings do not disclose an embodiment having the other limitations of claim 1, in which second edges (outer sidewalls of chip) are transverse (touch at an angle) the first edges (edges of the central region).
Therefore, one of ordinary skills is unable to determine that Applicant was in possession of an invention as claimed in claim 1. Accordingly, claim 1 and all claims depending therefrom were not in possession of Applicant at the time of filing, and claim 1 recites new matter.
The specification is required to be in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery appertains, or with which it is most nearly connected, to make and use the same (37 C.F.R. 1.71).
The instant specification lacks any description of an actual reduction to practice which would be evidenced by specific examples, drawings and an accompanied description of structural features and/or an accompanied description of processing steps, etc. that are sufficiently detailed to show that Applicant was in possession of the claimed invention as a whole. Thus there is no evidence of a complete specific application or embodiment to satisfy the requirement that the description is set forth “in such full, clear, concise, and exact terms” to show possession of the claimed invention. Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971).
Claims depending from the rejected claims noted above are rejected at least on the same basis as the claim(s) from which the dependent claims depend.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-23, 24, and 30 are rejected under 35 U.S.C. 102(a)(1) / 35 U.S.C. 102(a)(2) as being anticipated by Wei (US 20080106914 A1).
Regarding claim 15, Wei discloses a device (40, fig 4), comprising: 
a substrate (430) including: 
a plurality of sidewalls (403, 404); 
a first portion (portion from central surface central portion from left to right, annotated fig 4) having a first thickness (thickness from central surface of first portion, to third surface, annotated fig 4), the first portion being centrally positioned along the substrate, the first portion has a central surface having a first surface area (surface area of central surface, fig 4); 
and a second portion (second portion, see annotated figure below) having a second thickness that is less than the first thickness (thickness between 413 and third surface; thickness varies but all are less than the first thickness), the second portion extending away from the first portion to at least one of the sidewalls (413 intersects 403), 
the second portion including a first inclined surface (413) that extends from the first portion to a first one of the sidewalls, 
the first inclined surface being transverse to the plurality of sidewalls (413 intersects 403 at an angle), being transverse to the central surface of the first portion (413 intersects central surface at an angle), and having a second surface area that is larger than the first surface area (pyramidal frustrum; 413 being larger than central surface).    

    PNG
    media_image1.png
    494
    351
    media_image1.png
    Greyscale


Regarding claim 20, Wei discloses the first inclined surface has a trapezoidal shape (first inclined surface includes one pair of parallel edges, annotated fig 4, and thus is trapezoidal; any inclined surface of four-sided pyramidal frustrum is trapezoidal, para 0010).  
Regarding claim 21, Wei discloses the substrate includes a second inclined surface (411) extending from the first portion to a second one of the sidewalls (401) opposite to the first one of the sidewalls (fig 4).  
Regarding claim 22, Wei discloses the first and second inclined surfaces are spaced apart from each other by the first portion (fig 4).  
Regarding claim 23, Wei discloses a third inclined surface (414) extending from the first inclined surface to the second inclined surface (fig 4) and extending from the first portion to a third one of the sidewalls (404); and 
a fourth inclined surface (412) extending from the first inclined surface to the second inclined surface and extending from the first portion to a fourth one of the sidewalls (402) opposite to the third one of the sidewalls (fig 4).  

Regarding claim 24, Wei discloses a device (40, fig 4), comprising: 
a substrate (430) including: 
a first edge (first edge, second annotated fig 4); 
a second edge (second edge); 
a central region (first portion) between the first edge and the second edge, the central region including a central surface (central surface), the central region spaced inward from the first edge and the second edge; 
a first trapezoidal inclined surface (414) extending from the central surface to a first edge; and 
a second trapezoidal inclined surface (412) extending from the central region to the second edge. 

    PNG
    media_image2.png
    315
    551
    media_image2.png
    Greyscale


Regarding claim 30, Wei discloses the substrate further includes: 
a surface (third surface) opposite to the central surface, the first trapezoidal inclined surface, and the second trapezoidal inclined surface; 
a first sidewall (404) extends from the first edge to the surface opposite to the central surface, the first trapezoidal inclined surface, and the second trapezoidal inclined surface; and 
a second sidewall (402) extends from the second edge to the surface opposite to the central surface, the first trapezoidal inclined surface, and the second trapezoidal inclined surface.  

Claim(s) 24-31 are rejected under 35 U.S.C. 102(a)(1) /  35 U.S.C. 102(a)(2) as being anticipated  by Goossen (US 5698452 A).
Regarding claim 24, Goossen discloses a device (NID col 2 ln 38), comprising: 
a substrate (AlGaAs, col 2 ln 38) including: 
a first edge (first edge, annotated fig 1); 
a second edge (second edge); 
a central region (7) between the first edge and the second edge, the central region including a central surface (surface of 7), the central region spaced inward from the first edge and the second edge (figs 1 and 3); 
a first trapezoidal inclined surface (6) extending from the central surface to a first edge; and
 a second trapezoidal inclined surface (additional identical 6) extending from the central region to the second edge.  
Regarding claim 25, Goossen discloses the first edge is transverse to the second edge (first intersects second at an angle, 1st annotated fig 1); 
the first and second edge intersect at a corner of the substrate (fig 1); and 
the first trapezoidal inclined surface abuts the second trapezoidal inclined surface (fig 1). 

    PNG
    media_image3.png
    405
    828
    media_image3.png
    Greyscale

 
Regarding claim 26, Goossen discloses the first edge (first edge, second annotated fig 1) is opposite to the second edge (second edge); 
the first trapezoidal inclined surface is on a first side of the central region; and 
the second trapezoidal inclined surface is on a second side of the central region opposite to the first side (second annotated fig 1).  

    PNG
    media_image4.png
    405
    828
    media_image4.png
    Greyscale

Regarding claim 27, Goossen discloses the first edge is opposite to the second edge (second annotated Fig 1); 
the substrate further includes: 
a third edge extending from the first edge to the second edge, the third edge is transverse to the first edge and the second edge (third edge intersects first and second at an angle, second annotated fig 1); 
a fourth edge extending from the first edge to the second edge, the fourth edge is opposite to the third edge, the fourth edge is transverse to the first edge and the second edge (4th edge intersects first and second at an angle, second annotated fig 1);  
a third trapezoidal inclined surface (additional identical surface 6 intersecting the third edge) extending from the central region to the third edge; and 
a fourth trapezoidal inclined surface (additional identical surface 6 intersecting the 4th edge) extending from the central region to the fourth edge.  
Regarding claim 28, Goossen discloses the first trapezoidal inclined surface abuts the third trapezoidal inclined surface and the fourth trapezoidal inclined surface; and 
the second trapezoidal inclined surface abuts the third trapezoidal inclined surface and the fourth trapezoidal inclined surface (second annotated fig 1).  
Regarding claim 29, Goossen discloses the first, second, third, and fourth trapezoidal inclined surfaces are the same size and shape (all surfaces 6 are same; taper angle theta is same between inclined surfaces fig 3, also col 3 ln 2-23.)  
Regarding claim 31, Goossen discloses that the first and second trapezoidal inclined surfaces are the same size and shape (all surfaces 6 are same; taper angle theta is same between inclined surfaces fig 3, also col 3 ln 2-23.)  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-7, 15, 20-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Chi US 20050133241 A1 discloses a device (fig 3B), comprising: 
a die (62) including: a central region (52) and a peripheral region (50) around the central region; a first surface of the central region having a first surface area; a second surface of the peripheral region having a second surface area greater than the first surface area and surrounding the first surface (50 being larger than 52); 
an inclined surface (41) extending from the first surface to the second surface; 
a third surface (backside) opposite to the first surface, the second surface, and the inclined surface; 
a first portion (portion under 52) having a rectangular shape, the first portion being at the central region, and the first portion having a first thickness that extends from the third surface to the first surface, the first portion including a plurality of first edges (outer lines of 52); 
a second portion extending from the first portion (portion under 41), the second portion having a varying thickness that extends from the inclined surface to the third surface; and 
a third portion (portion under 50) extending from the second portion, the third portion being spaced from the first portion by the second portion, the third portion having a second thickness that extends from the second surface to the third surface, the second thickness is less than the first thickness, the third portion surrounds the first portion and the second portion and is at the peripheral region, the third portion includes a plurality of second edges (50a).  

    PNG
    media_image5.png
    369
    309
    media_image5.png
    Greyscale
	Isokawa US 20050156187 A1 discloses additional conformations for offsetting a chip in a die package, e.g. figs 17, 18
	Colgan US 20050127500 A1 discloses dies having ball grids and variously-shaped and positioned mesas on top as thermal contacts, e.g. fig 6.
	Tarsa US 20120280261 A1 discloses LED device structures having a variety of trapezoidal inclined surfaces, e.g. figs 6-7b.
Ng US 20040070000 A1 discloses LED device structures having a variety of trapezoidal inclined surfaces, e.g. figs 11-14.

    PNG
    media_image6.png
    859
    589
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    608
    678
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    609
    734
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    823
    585
    media_image9.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner
should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner
can normally be reached M - F: 9 – 6 EST
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva
Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000./EVA Y MONTALVO/Supervisory Patent Examiner, Art Unit 2817                                                                                                                                                                                                        
/THS/
Examiner, AU 2817